DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  “include” should be changed to “including” in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites that each vertex is “equally spaced apart from another vertex”.  Claim 11, from which claim 15 depends, recites that the vertices are “evenly spaced apart vertices”.  Equally spaced apart and evenly spaced apart are synonymous.  Thus, claim 15 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2016/0040384) in view of Hargrave et al (US 2013/0014453) and Mosing et al (US 6,675,919).
Regarding claim 1, Wagner discloses an integrally formed extruded pile (e.g. 410G, Fig. 4G, similar to 110 in Fig. 1A, paragraphs 0042 and 0048) comprising: an outer pipe (e.g. see sketch below) having an outer diameter of at least eight inches (e.g. “at least 50 cm or at least 100 cm”, paragraph 0026), and having an annular cross-section shape defining an interior space (e.g. see sketch below), and having a length from a first end to an opposite second end (e.g. similar to Fig. 1A); and a plurality of intersecting walls within the interior space (e.g. see sketch below wherein only some of the walls are labeled for clarity), the intersecting walls being coextensive with the outer pipe (e.g. paragraph 0028), and the intersecting walls forming a plurality of spaced apart vertices that intersect the outer pipe (e.g. see sketch below wherein only some of the vertices are labeled for clarity); and the extruded pile being comprised of a blend of polymer and glass fibers (e.g. paragraph 0043).  Wagner does not explicitly disclose that the polymer is polyvinylchloride and the glass fibers are chopped strand glass fibers.  Hargrave teaches an integrally formed extruded pile (e.g. 10, paragraphs 0016 and 0018), the extruded pile being comprised of a blend of polyvinylchloride and chopped strand glass fibers (e.g. paragraphs 0016 and 0019).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use polyvinylchloride and chopped strand glass fibers as taught by Hargrave for the polymer and glass fibers of Wagner, respectively, because such are known 
Regarding claim 4, the combination of Wagner, Hargrave and Mosing further discloses the groove comprising a continuous spiral groove extending from the first end to a position along the length, the position being between a midpoint of the length and the first end (e.g. Mosing, Fig. 4, col. 5, lines 12-16 wherein a threaded connection must extend to the first end and would not extend above 40).
Regarding claim 5, the combination of Wagner, Hargrave and Mosing further discloses each vertex of the plurality of spaced apart vertices being equally spaced apart from another vertex of the plurality of spaced apart vertices (e.g. see sketch below).
Regarding claim 6, the combination of Wagner, Hargrave and Mosing further discloses the plurality of spaced apart vertices comprising at least 5 spaced apart vertices (e.g. see sketch below).
Regarding claim 8, the combination of Wagner, Hargrave and Mosing does not disclose the outer pipe having a wall thickness of 0.25 to 0.50 inches.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the wall thickness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Finally, Applicant has not disclosed that a wall thickness of 0.25 to 0.50 inches provides an advantage, is used for a particular purpose, or solves a stated problem.
Regarding claim 9, the combination of Wagner, Hargrave and Mosing does not disclose each wall of the plurality of intersecting walls within the interior space having a wall thickness of 0.125 to 0.25 inches.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the wall thickness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Finally, Applicant has not disclosed that a wall thickness of 0.125 to 0.25 inches provides an advantage, is used for a particular purpose, or solves a stated problem.
Regarding claim 10, the combination of Wagner, Hargrave and Mosing does not disclose the outer diameter being about 12 inches.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the outer diameter limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a .

    PNG
    media_image1.png
    424
    604
    media_image1.png
    Greyscale

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2016/0040384) in view of Hargrave et al (US 2013/0014453) and Mosing et al (US 6,675,919) as applied to claim 1 above, and further in view of Peltola et al (US 2015/0040509).
Regarding claim 2, the combination of Wagner, Hargrave and Mosing discloses the invention substantially as applied above but does not disclose an outer layer formed by coextrusion, the outer layer comprising an infrared radiation inhibitor.  Peltola teaches a building element comprising an outer layer (e.g. 12, paragraph 0036) formed by coextrusion (e.g. paragraph 0095), the outer layer comprising an infrared radiation inhibitor (e.g. titanium dioxide, paragraph 0055).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to add an outer layer comprising an infrared radiation inhibitor as taught by Peltola to the pile of Wagner because such is a known material in the art and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  Further, such a layer 
Regarding claim 3, the combination of Wagner, Hargrave, Mosing and Peltola further discloses the outer layer further comprising an impact modifier (e.g. Peltola, precipitated calcium carbonate, paragraph 0055).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2016/0040384) in view of Hargrave et al (US 2013/0014453) and Mosing et al (US 6,675,919) as applied to claim 1 above, and further in view of Zhang (CN 203783246U).
Regarding claim 7, the combination of Wagner, Hargrave and Mosing discloses the invention substantially as applied above but does not disclose the intersecting walls forming a hexagram cross-section shape.  Zhang teaches a post comprising: an outer pipe (e.g. 1), and having an annular cross-section shape defining an interior space (e.g. Fig. 1), and having a length from a first end to an opposite second end (e.g. Fig. 1); and a plurality of intersecting walls within the interior space (e.g. 21, Fig.’s 2 and 4), the intersecting walls forming a plurality of spaced apart vertices that intersect the outer pipe (e.g. Fig.’s 2 and 4), the intersecting walls forming a hexagram cross-section shape, the hexagram cross section shape include six vertices, each vertex of the six vertices intersecting the outer pipe (e.g. Fig.’s 2 and 4); and each vertex of the six vertices being evenly spaced apart from adjacent vertices, and each vertex being directly opposite another vertex (e.g. Fig. 2).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to form the intersecting walls of Wagner, Hargrave and Mosing with a hexagram cross-section shape as taught by Zhang because a change in the shape of a prior art device is a design consideration within the skill of the art.  Further, the hexagram cross-section shape would provide the expected benefit of being the most stable structure with extremely strong structural strength (e.g. paragraph 0022 of translation).
Claims 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2016/0040384) in view of Mosing et al (US 6,675,919), Peltola et al (US 2015/0040509), and E-Glass Chopped Strand Fibers (https://www.unifrax.com/wp-content/uploads/2018/08/U-807-EN.pdf).
Regarding claim 11, Wagner discloses an integrally formed extruded pile (e.g. 410G, Fig. 4G, similar to 110 in Fig. 1A, paragraphs 0042 and 0048) comprising: an outer pipe (e.g. see sketch above) having an outer diameter of at least eight inches (e.g. “at least 50 cm or at least 100 cm”, paragraph 0026), and having an annular cross-section shape defining an interior space (e.g. see sketch above), and having a length from a first end to an opposite second end (e.g. similar to Fig. 1A); and a plurality of intersecting walls within the interior space (e.g. see sketch above wherein only some of the walls are labeled for clarity), the intersecting walls being coextensive with the outer pipe (e.g. paragraph 0028), and the intersecting walls forming a plurality of evenly spaced apart vertices that intersect the outer pipe (e.g. see sketch above wherein only some of the vertices are labeled for clarity); and the extruded pile being comprised of a blend of polymer and glass fibers (e.g. paragraph 0043).  Wagner does not explicitly disclose the glass fibers comprising 20 to 50% by weight of the blend.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the glass fiber percentage limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Finally, Applicant has not disclosed that a glass fiber percentage of 20 to 50% provides an advantage, is used for a particular purpose, or solves a stated problem.  Wagner further discloses a drive tip attached to the first end of the outer pipe (e.g. 130, similar to Fig. 1A) but does not disclose a groove cut in the outer pipe adjacent to the first end.  Mosing teaches a pile (e.g. 11) comprising: an outer pipe 
Regarding claim 12, the combination of Wagner, Mosing, Peltola and E-Glass Chopped Strand Fibers further discloses the infrared radiation inhibitor comprising one of titanium dioxide and zinc dioxide (e.g. Peltola, titanium dioxide, paragraph 0055).
Regarding claim 13, the combination of Wagner, Mosing, Peltola and E-Glass Chopped Strand Fibers further discloses the outer layer further comprising an impact modifier (e.g. Peltola, precipitated calcium carbonate, paragraph 0055).
Regarding claim 14, the combination of Wagner, Mosing, Peltola and E-Glass Chopped Strand Fibers further discloses the groove comprising a continuous spiral groove extending from the first end to a position along the length, the position being between a midpoint of the length and the first end (e.g. Mosing, Fig. 4, col. 5, lines 12-16 wherein a threaded connection must extend to the first end and would not extend above 40).
Regarding claim 15, the combination of Wagner, Mosing, Peltola and E-Glass Chopped Strand Fibers further discloses each vertex of the plurality of spaced apart vertices being equally spaced apart from another vertex of the plurality of spaced apart vertices (e.g. see sketch above).
Regarding claim 16, the combination of Wagner, Mosing, Peltola and E-Glass Chopped Strand Fibers further discloses the plurality of spaced apart vertices comprising at least 5 spaced apart vertices (e.g. see sketch above).
Regarding claim 18, the combination of Wagner, Mosing, Peltola and E-Glass Chopped Strand Fibers does not disclose the outer pipe having a wall thickness of 0.25 to 0.50 inches.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the wall thickness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Finally, Applicant has not disclosed that a wall thickness of 0.25 to 0.50 inches provides an advantage, is used for a particular purpose, or solves a stated problem.
Regarding claim 19, the combination of Wagner, Mosing, Peltola and E-Glass Chopped Strand Fibers does not disclose each wall of the plurality of intersecting walls within the interior space having a wall thickness of 0.125 to 0.25 inches.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the wall thickness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Finally, Applicant has not disclosed that a wall thickness of 0.125 to 0.25 inches provides an advantage, is used for a particular purpose, or solves a stated problem.
Regarding claim 20, the combination of Wagner, Mosing, Peltola and E-Glass Chopped Strand Fibers does not disclose the outer diameter being about 12 inches.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the outer diameter limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2016/0040384) in view of Mosing et al (US 6,675,919), Peltola et al (US 2015/0040509), and E-Glass Chopped Strand Fibers (https://www.unifrax.com/wp-content/uploads/2018/08/U-807-EN.pdf) as applied to claim 11 above, and further in view of Zhang (CN 203783246U).
Regarding claim 7, the combination of Wagner, Mosing, Peltola and E-Glass Chopped Strand Fibers discloses the invention substantially as applied above but does not disclose the intersecting walls forming a hexagram cross-section shape.  Zhang teaches a post comprising: an outer pipe (e.g. 1), and having an annular cross-section shape defining an interior space (e.g. Fig. 1), and having a length from a first end to an opposite second end (e.g. Fig. 1); and a plurality of intersecting walls within the interior space (e.g. 21, Fig.’s 2 and 4), the intersecting walls forming a plurality of spaced apart vertices that intersect the outer pipe (e.g. Fig.’s 2 and 4), the intersecting walls forming a hexagram cross-section shape, the hexagram cross section shape include six vertices, each vertex of the six vertices intersecting the outer pipe (e.g. Fig.’s 2 and 4); and each vertex of the six vertices being evenly spaced apart from adjacent vertices, and each vertex being directly opposite another vertex (e.g. Fig. 2).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to form the intersecting walls of Wagner, Mosing, Peltola and E-Glass Chopped Strand Fibers with a hexagram cross-section shape as taught by Zhang because a change in the shape of a prior art device is a design consideration within the skill of the art.  Further, the hexagram cross-section shape would provide the expected benefit of being the most stable structure with extremely strong structural strength (e.g. paragraph 0022 of translation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



/S.N.L./Examiner, Art Unit 3678